EXAMINER’S AMENDMENT AND 
STATEMENT OF REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response and Claim Status
The instant Office action is responsive to the response received December 30, 2020 (the “Response”) and the interview conducted January 7, 2021 (the “Interview”).  In response to the Response and the Interview, the previous (1) rejection of claims 5 and 16 under 35 U.S.C. § 112(b); and (2) rejections of claims 1–3, 5–14, and 16–20 under § 103
are WITHDRAWN.
Claims 1–3, 5–14, and 16–20 are pending. 

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1 (Currently Amended): A method comprising:
accessing, by a content replacement system, one or more content replacement parts; 
accessing, by the content replacement system, an interaction pattern corresponding to a content replacement part of the one or more content replacement parts, the interaction pattern received separately from a third party 
accessing, by the content replacement system, a defined action associated with the content replacement part, wherein the defined action is received separately from the third party system for each content replacement part, and wherein the defined action is executed by the client device responsive to a match with the interaction pattern occurring, the match occurring responsive to a similarity score representing a similarity between the interaction pattern and a signal acquired by at least one sensor of the client device being above a score threshold;
transmitting the content replacement part, the interaction pattern, and the defined action in a message to the client device, wherein the content replacement part is presented by the client device to a user of the client device responsive to a break marker of a content item being reached, the break marker specifying a time point in the content item, wherein at least a portion of the content item is replaced with the content replacement part, the portion indicated by the time point specified by the break marker, wherein the content replacement part instructs the user to perform a user interaction to demonstrate interest in content of the content replacement part, and wherein the message instructs the client device to acquire the signal from the at least one sensor of the client device to match to the interaction pattern responsive to the client device 
receiving, from the client device, an indication of the match between the transmitted interaction pattern and the signal acquired by at least one sensor of the client device, the match determined by the client device during a period of time in which the client device presents the content replacement part to the user, and 

Authorization for this Examiner’s amendment was given in an interview with Saad Hassan on January 7, 2021.

	
Allowable Subject Matter
Claims 1–3, 5–14, and 16–20 allowed.
Regarding claim 1, while Sargin et al. (US 9,996,847 B2; filed Mar. 13, 2016) teaches receiving a content item (fig. 2, item 119) and replacing at least a portion of the content item with the one or more content replacement parts (fig. 2, items 250–258, 280),
the prior art of record does not teach receiving a content item having one or more break markers that specify a time point in the content item; and replacing at least a portion of the content item with the one or more content replacement parts, the portion indicated by the time point specified by one or more break markers.
Claim 15 by analogy.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449